Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 04/07/21. Claims 1-20 are pending in this application.
Information Disclosure Statement
The information disclosure statement filed on 04/07/21 has been received and is being considered.
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over Azmat (US 20150102413 A1).
Regarding claim 1, Azmat discloses a method for forming a semiconductor structure, the method comprising: forming a first active semiconductor region disposed in a first vertical level of the semiconductor structure in a substrate (see fig 6b, St1); forming a second active semiconductor region disposed in the first vertical level in the substrate (SSt2), wherein the second active semiconductor region being separated from the first active semiconductor region in a first direction (see separation of 100, see fig 6b); forming a first conductive structure disposed in a second vertical level that is adjacent to the first vertical level (see GE), wherein the second vertical level is a single layer of the semiconductor structure (see GE is a single layer), the first conductive structure extending along the first direction as a single piece formed on the first active semiconductor region and the second active semiconductor region and electrically coupling the first active semiconductor region to the second active semiconductor region (this office action notes capacitive coupling); forming a first source region and a first drain region of a first transistor formed in the first active semiconductor region on opposite sides of a gate over the substrate (CR regions, see paras [0075] and [0076]); and forming a second source region and a second drain region of a second transistor formed in the second active semiconductor region on opposite sides of the gate (this office action notes that the two active regions correlate with two devices). Further, Kudymov discloses that there are no dielectric layers interfacing with the active regions at the gate, see para [0072]). Azmat and Kudymov are in the same or similar fields of endeavor. It would have been obvious to combine Azmat and Kudymov. Azmat and Kudymov may be combined by forming the deivce of Azmat without a gate dielectric. One having ordinary skill in the art would be motivated to combine Azmat with Kudymov because it is industry knowledge, as evidenced by para [0072] of Kudymov, to have gate dielectrics be optional.
Regarding claim 2, Azmat and Kudymov disclose the method of claim 1, wherein the first conductive structure electrically couples the first source region or the first drain region of the first transistor to the second source region or the second drain region of the second transistor (see fig 6b disclosing that the multiple CR’s are coupled to the GS), wherein the first conductive structure is in contact with the first active semiconductor region and the second active semiconductor region (ST1/ST2). This office action notes that the terminals of a transistor are capacitively and actively coupled.
Regarding claim 3, Azmat and Kudymov disclose the method of claim 1, wherein the second vertical level is above the first vertical level (see GS is above ST1). 
Regarding claim 4, Azmat and Kudymov disclose the method of claim 1, wherein the first and second active semiconductor regions are parallel active semiconductor regions that extend in a second direction that is perpendicular to the first direction (see ST1 and ST22 in fig 6b).
Regarding claim 5, Azmat and Kudymov disclose the method of claim 1, further comprising: forming a first via in contact with a first portion of the first conductive structure that is disposed above the first active semiconductor region (see CB), the first via being disposed in a third vertical level that is above the second vertical level; and forming a second conductive structure in contact with the first via (see CBL being disposed in 111, 113, 115, 117), the second conductive structure being disposed in a fourth vertical level that is above the third vertical level (see CBL, V1, see fig 6b disclosing at least ).
Regarding claim 6, Azmat and Kudymov disclose the method of claim 5, further comprising: forming a second via in contact with a second portion of the first conductive structure that is disposed above the second active semiconductor region, the second via being disposed in the third vertical level; and forming a third conductive structure in contact with the second via, the third conductive structure being disposed in the fourth vertical level (see fig 6C, disclosing CAL being at least one of many second structures).
Regarding claim 7, Azmat and Kudymov disclose the method of claim 1, wherein the first conductive structure has a length that is greater than or equal to the distance (see fig 6c disclosing that CAL and CBL are equidistant).
Regarding claim 8, Azmat and Kudymov disclose the method of claim 1, wherein the first conductive structure comprises a metal line (see para [0078] disclosing metal).
Regarding claim 9 , Azmat and Kudymov disclose the method of claim 1, wherein the gate is a single piece (see GE , fig 6b).
Regarding claim 10, Azmat discloses a method for forming a semiconductor structure, the method comprising: forming a first active semiconductor region disposed in a substrate (ST1, at least at fig 6a); forming a second active semiconductor region disposed in the substrate (ST2), wherein the second active semiconductor region being separated from the first active semiconductor region in a first direction (see 100 separating ST1 from ST2); forming a conductive structure extending along the first direction as a single piece formed on the first active semiconductor region to the second active semiconductor region and electrically coupling the first active semiconductor region to the second active semiconductor region (see GS, GE being integral connecting ST1 to ST2), wherein the conductive structure being in direct contact with the first active semiconductor region and the second active semiconductor region (see GE/GS in direct contact with ST1/ST2), wherein the conductive structure is disposed in a single layer of the semiconductor structure (see GE is a single layer); forming a first source region and a first drain region of a first transistor formed in the first active semiconductor region on opposite sides of a gate (see CR and paras [0075] and [0076]); and forming a second source region and a second drain region of a second transistor formed in the second active semiconductor region on opposite sides of the gate (see multiple CR’s paras [0075] and [0076]).
Further, Kudymov discloses that there are no dielectric layers interfacing with the active regions at the gate, see para [0072]). Azmat and Kudymov are in the same or similar fields of endeavor. It would have been obvious to combine Azmat and Kudymov. Azmat and Kudymov may be combined bty forming the deivce of Azmat without a gate dielectric. One having ordinary skill in the art would be motivated to combine Azmat with Kudymov because it is industry knowledge, as evidenced by para [0072] of Kudymov, to have gate dielectrics be optional.
Regarding claim 11, Azmat and Kudymov disclose the method of claim 10, wherein the first conductive structure electrically couples the first source region or the first drain region of the first transistor to the second source region or the second drain region of the second transistor, wherein the first and second active semiconductor regions are parallel active semiconductor regions that extend in a second direction that is perpendicular to the first direction (see fig 6b disclosing ST1 and ST2 having perpendicular directions).
Regarding claim 12, Azmat and Kudymov disclose the method of claim 10, wherein the gate is a single piece (see fig 6b disclosing GE to be a single piece).
Regarding claim 13, Azmat discloses a method for forming a semiconductor structure, the method comprising: forming a first active semiconductor region disposed in a first vertical level in a substrate of a semiconductor structure (see fig 6a, ST1); forming a second active semiconductor region disposed in the first vertical level in the substrate(see fig 6a, ST2), wherein the second active semiconductor region being separated from the first active semiconductor region in a first direction (see 100 separating ST1 from ST2); forming a first conductive structure disposed in a second vertical level that is adjacent to the first vertical level (see GS is disposed), the first conductive structure extending along the first direction as a single piece formed on and being in contact with the first active semiconductor region and the second active semiconductor region (see GS as integral), wherein the second vertical level is a single layer of the semiconductor structure (see fig 6a); forming a first source region and a first drain region of a first transistor disposed in the first active semiconductor region on opposite sides of a gate (see CR, paras [0075] and [0076]); and forming a second source region and a second drain region of a second transistor disposed in the second active semiconductor region on opposite sides of the gate(see CR, paras [0075] and [0076]).
Further, Kudymov discloses that there are no dielectric layers interfacing with the active regions at the gate, see para [0072]). Azmat and Kudymov are in the same or similar fields of endeavor. It would have been obvious to combine Azmat and Kudymov. Azmat and Kudymov may be combined bty forming the deivce of Azmat without a gate dielectric. One having ordinary skill in the art would be motivated to combine Azmat with Kudymov because it is industry knowledge, as evidenced by para [0072] of Kudymov, to have gate dielectrics be optional.
Regarding claim 14, Azmat and Kudymov discloses the method of claim 13, wherein the first conductive structure electrically couples the first source region or the first drain region of the first transistor to the second source region or the second drain region of the second transistor(see fig 6b disclosing that the multiple CR’s are coupled to the GS), wherein the first conductive structure electrically couples the first active semiconductor region to the second active semiconductor region (see ST1 and ST2). This office action notes that the terminals of a transistor are capacitively and actively coupled.
Regarding claim 15, Azmat and Kudymov disclose the method of claim 13, wherein the second vertical level is above the first vertical level relative to a substrate(see GS is above ST1).
Regarding claim 16, Azmat and Kudymov disclose the method of claim 13, further comprising: forming a first via in contact with a first portion of the first conductive structure that is disposed above the first active semiconductor region, the first via being disposed in a third vertical level that is above the second vertical level; and forming a second conductive structure in contact with the first via, the second conductive structure being disposed in a fourth vertical level that is above the third vertical level(see para [0078] disclosing metal).
Regarding claim 17, Azmat and Kudymov disclose the method of claim 13, further comprising: forming a second via in contact with a second portion of the first conductive structure that is disposed above the second active semiconductor region, the second via being disposed in the third vertical level; and forming a third conductive structure in contact with the second via, the third conductive structure being disposed in the fourth vertical level.
Regarding claim 18, Azmat and Kudymov disclose the method of claim 13, wherein the first and second active semiconductor regions are parallel active semiconductor regions that extend in a second direction that is perpendicular to the first direction.
Regarding claim 19, Azmat and Kudymov disclose the method of claim 13, wherein the first conductive structure comprises a metal line(see para [0078] disclosing metal).
Regarding claim 20, Azmat and Kudymov disclose the method of claim 13, wherein the gate is a single piece (see fig 6b disclosing a single piece).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813